Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 20, 2016

                                      No. 04-16-00055-CV

                         IN THE INTEREST OF W.T.H., A CHILD,

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 15-06-00125-CVK
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
       On April 7, 2016, this appeal was reinstated on the docket of this court, and appellant was
ordered to provide written proof to this court by April 18, 2016, that appellant had requested the
court reporter to prepare the reporter’s record, which request was required to designate the
portions of the proceedings and the exhibits to be included. See TEX. R. APP. P. 34.6(b)(1).
Appellant was previously ordered to file the same request on February 2, 2016; however, that
order preceded the abatement of the appeal for an indigence determination, and appellant was
provided with a second opportunity to provide the written request upon reinstatement.

        Because appellant failed to request the reporter’s record in response to this court’s order
for a second time, appellant’s brief must be filed within thirty (30) days from the date of this
order, and the court will consider only those issues or points raised in appellant’s brief that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court